DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  MICHAEL JOHNSON HUNNEWELL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1374

                          [November 25, 2020]

  Appeal from the Circuit Court for the 15th Judicial Circuit, Palm Beach
County; Joseph George Marx, Judge; L.T. Case No. 17CF007361AMB.

  Carey Haughwout, Public Defender, and Scott T. Pribble, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.